ACCEPTED
                                                                              01-14-00816-CV
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                         2/13/2015 4:08:48 PM
                                                                          CHRISTOPHER PRINE
                                                                                       CLERK

                       NO. 01-14-00816-CV
               In the First District Court of Appeals
                          Houston, Texas                    FILED IN
                                                      1st COURT OF APPEALS
___________________________________________________________
                                                          HOUSTON, TEXAS
                                                    2/13/2015 4:08:48 PM
      CUROCOM ENERGY LLC and CURO             HOLDINGS   LTD. A. PRINE
                                                    CHRISTOPHER
                                                            Clerk
              Appellants and Cross-Appellees,
                            vs.

             WOONG SOON EEM and JASON KIM
                          Appellees.
___________________________________________________________

          On Appeal from the 165th Judicial District Court
                      Harris County, Texas
                Trial Court Cause No. 2009-06630
___________________________________________________________

    UNOPPOSED FIRST MOTION BY WOOLIM RESOURCES
     DEVELOPMENT COMPANY, LTD., WOOLIM ENERGY
  HOLDINGS, LLC AND WOOLIM CONSTRUCTION COMPANY,
           LTD. FOR EXTENSION OF TIME TO FILE
                 CROSS-APPELLANTS’ BRIEF
 ___________________________________________________________

                                   John H. Kim
                                   State Bar No.: 00784393
                                   David A. McDougald
                                   State Bar No.: 13570525
                                   THE KIM LAW FIRM
                                   4309 Yoakum, Suite 2000
                                   Houston, Texas 77006
                                   Telephone: (713) 522-1177
                                   Facsimile: (888) 809-6793
                                   Email: jhk@thekimlawfirm.com
                                   Email: david@thekimlawfirm.com

                                   Pete T. Patterson
                                   TBN: 15603580

                                                                      1
                                       PATTERSON PC
                                       4309 Yoakum Blvd., Suite 2000
                                       Houston, Texas 77006
                                       Telephone: (713) 874-6444
                                       Facsimile: (713) 874-6445
                                       Email: pete@pyllp.com

                                       Counsel for Cross-Appellants



    Cross-Appellants Woolim Resources Development Company, Ltd.,

Woolim Energy Holdings, LLC and Woolim Construction Company, Ltd.

(Collectively, the “Woolim Appellants”) move for an extension of time to

file their Cross-Appellants’ Brief, saying.


    1. Cross-Appellants’ Brief is currently due on or before March 13,

2015. An extension of thirty (30) days would fall on a Sunday, and the

Woolim Appellants therefore seek an extension of thirty-one (31) days, to

Monday, April 13, 2015. There have been no previous extensions of time

for filing this brief.


    2. This extension is needed because the Woolim Appellants: (a) are

hampered in their appeal by delays inherent to a Korean bankruptcy

proceeding, (b) need time to find new counsel, and (c) need to distill

complex arguments from a substantial trial record. The Reporter’s Record



                                                                        2
shows more than 12 days of trial, and the Woolim Appellants’ Motion for

New Trial is more than thirty five (35) pages in length.


   3. Counsel for appellants Curocom Energy, LLC and Curo Holdings

Co., Ltd. indicated those appellants do not oppose this motion.


   WHEREFORE, Kim respectfully requests that Cross-Appellants

Woolim Resources Development Company, Ltd., Woolim Energy Holdings,

LLC and Woolim Construction Company, Ltd. be granted an additional

thirty-one (31) days to file their Cross-Appellants’ Brief, and for any such

other and further relief to which they may be justly entitled.


                                       Respectfully submitted,

                                       THE KIM LAW FIRM

                                       /s/ John H. Kim
                                       John H. Kim
                                       State Bar No.: 00784393
                                       David A. McDougald
                                       State Bar No.: 13570525
                                       4309 Yoakum, Suite 2000
                                       Houston, Texas 77006
                                       Telephone: (713) 522-1177
                                       Facsimile: (888) 809-6793
                                       Email: jhk@thekimlawfirm.com
                                       Email: david@thekimlawfirm.com

                                       Pete T. Patterson
                                       State Bar No.: 15603580
                                       PATTERSON PC
                                                                           3
                                  4309 Yoakum Blvd., Suite 2000
                                  Houston, Texas 77006
                                  Telephone: (713) 874-6444
                                  Facsimile: (713) 874-6445
                                  Email: pete@pyllp.com


                    CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing
document was forwarded this the 13th day of February, 2015 by E-Mail,
First Class Mail and Certified Mail, return receipt requested to the
following:


VIA E-MAIL, FIRST CLASS MAIL, and CM/RRR
Alexander Chae
Scott D. Ellis
Stacy R. Obenhaus
John MacVane
Gardere Wynne Sewell LLP
1000 Louisiana, Suite 3400
Houston, Texas 77002-5007
achae@gardere.com
sellis@gardere.com
Attorneys for Curocom Energy LLC and
Intervenor Curo Holdings Co., LTD

VIA CM/RRR AND REGULAR MAIL
Jason Kim
Yongsan-Gu Seobinggo-Dong Shindonga
Apartment 16-1203
Seoul, Korea

Woong Soon Eem
Recents APT241-101
Jamsil-dong 22, songpa-ga
Seoul, Republic of Korea


                                                                    4
Woong Soon Eem
Yesco Co., Ltd. (Strategy Planning)
249-8, Youngdap-dong
Seongdong-gu
Seoul, 133-851, Korea

Woolim Resources Development Company, Ltd.
853-1, Donghun-dong, Suji-gu, Yongin-si
Gyounggi 448-120
Seoul
Republic of Korea

Woolim Resources Development Company, Ltd.
1693-3 Seocho-Dong, Seocho-Gu
Seoul
Republic of Korea

Woolim Construction Company, Ltd.
853-1, Donghun-dong, Suji-gu, Yongin-si
Gyounggi 448-120
Seoul
Republic of Korea

Woolim Energy Holdings, LLC
333 Clay Street, Suite c/o BDO USA
Houston, Texas 77002


                                      ______________________________
                                      JOHN H. KIM




                                                                   5